       Case 3:20-cv-00467-JE      Document 5   Filed 07/20/20   Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

TERRO LAJUAN BELL,
                                                    Case No. 3:20-cv-00467-JE
                  Petitioner,
                                               FINDINGS AND RECOMMENDATION
      v.

JOSIAS SALAZAR,

                  Respondent.

JELDERKS, Magistrate Judge.

      Petitioner,    a    prisoner     at   FCI-Sheridan,       filed    this   28

U.S.C. § 2241 habeas corpus case on March 19, 2020 challenging

the validity of his federal sentence in the District of North

Dakota imposed on August 25, 2016. For the reasons that follow,

the   Petition    should     be     summarily       dismissed     for    lack   of

jurisdiction.

                                   BACKGROUND

      On February 5, 2016, Petitioner pled guilty to one count of

Conspiracy   to   Possess    with Intent       to    Distribute a       Controlled

Substance.   As   Petitioner       acknowledged      in   his   Plea    Petition,

      1 - FINDINGS AND RECOMMENATION
           Case 3:20-cv-00467-JE     Document 5      Filed 07/20/20   Page 2 of 6




because      his   criminal      history      included     two   prior      felony       drug

convictions from the State of Washington, his guilty plea to the

Conspiracy charge subjected him to a mandatory life sentence.

See   21    U.S.C.    §   841.      The    Government,      however,     filed      for    a

downward departure sentence and the Court sentenced Petitioner

to a 180-month prison term. Petitioner did not take a direct

appeal.

      On July 24, 2017 Petitioner filed a 28 U.S.C. § 2255 motion

alleging that his prior convictions did not qualify him for an

enhanced sentence, and that his attorney was ineffective for not

raising such a challenge. On May 1, 2018, the District of North

Dakota      concluded     that      it    properly    considered      the    prior       drug

convictions at sentencing and denied relief. Petitioner appealed

that decision but on July 9, 2019, the Eighth Circuit Court of

Appeals      declined     to   issue a       certificate      of appealability           and

dismissed the appeal. Petitioner now asks this Court to provide

him habeas corpus relief from what he believes to be an illegal

sentence      predicated       on   prior    felony     convictions       that      do   not

support a statutory enhancement.

                                         DISCUSSION

      “A federal prisoner who seeks to challenge the legality of

confinement must generally rely on a § 2255 motion to do so.”

         2 - FINDINGS AND RECOMMENDATION
          Case 3:20-cv-00467-JE       Document 5    Filed 07/20/20         Page 3 of 6




Marrero v. Ives, 682 F.3d 1190, 1192 (9th Cir. 2012). However,

under the “savings clause” or “escape hatch” of § 2255(e), a

federal inmate may seek relief pursuant to 28 U.S.C. § 2241 “if,

and   only     if,    the     remedy     under      §    2255        is    ‘inadequate           or

ineffective to test the legality of his detention.’” Id (citing

Stephens v. Herrera, 464 F.3d 895, 897 (9th Cir. 2006).

      A    petitioner       satisfies     the    savings        clause       of   §      2255(e)

where he: "(1) makes a claim of actual innocence, and (2) has

not   had    an    unobstructed        procedural        shot        at    presenting         that

claim."      Stephens v. Herrera, 464 F.3d 895, 898 (9th Cir. 2006)

(internal quotation marks omitted).                  The two factors to consider

when assessing whether petitioner had an unobstructed procedural

opportunity to present his claim of innocence are: (1) whether

the legal basis for petitioner's claim did not arise until the

conclusion     of    his     direct    appeal      and       first    28    U.S.C.       §    2255

motion;     and     (2)    whether     the   applicable          law       changed       in    any

relevant     way     after    the     conclusion        of    the     petitioner's            first

§ 2255 motion. Harrison v. Ollison, 519 F.3d 952, 960 (9th Cir.

2008).

      In this case, Petitioner asserts that intervening decisions

by the Supreme Court constitute a change in the law which made

it impossible for him to make the particular challenge to his

         3 - FINDINGS AND RECOMMENDATION
        Case 3:20-cv-00467-JE   Document 5     Filed 07/20/20    Page 4 of 6




sentence in his prior proceedings that he does in his habeas

corpus Petition.1 Specifically, he provides:

           “The Supreme Court’s intervening decisions
           in Descamps v. U.S., 570 U.S. 254 (2013),
           and Mathis v. U.S., 136 S. Ct. 2243 (2016),
           along with the Ninth Circuit’s rulings in
           U.S. v. Valdivia-Flores, 876 F.3d 1201 (9th
           Cir. 2017), and U.S. v. Brown, 879 F.3d 1048
           (9th  Cir.   2018),   establish   that   the
           petitioner’s  Washington   State  controlled
           substance conviction is an invalid predicate
           offense.”

Petition (#1), p. 17.

      Assuming     that   Petitioner’s       challenge      to     a     sentencing

enhancement amounts to a cognizable claim of actual innocence

where he does not claim to be innocent of any of his crimes of

conviction,2     he   still   cannot   avail    himself     of     the   § 2255(e)

savings clause. The Supreme Court cases upon which he relies do

not   constitute      intervening   cases.     The    Supreme      Court       decided

Mathis on June 23, 2016, and it issued its decision in Descamps


1
  Although Petitioner cites cases from the Fourth and Ninth Circuits, the
intervening change in the law that is relevant to his claims arises from the
Supreme Court’s decisions in Descamps and Mathis where it “made clear that a
court may not look behind the elements of a generally drafted [indivisible]
statute to identify the means by which a defendant committed a crime.”
Mathis, 136 S.Ct. at 2255. In any event, the circuit cases Petitioner cites
not only predate the decision in his 2255 action, but also do not support his
argument in this case.
2
  In Allen v. Ives, 950 F.3d 1184 (9th Cir. 2020), the Ninth Circuit recently
concluded that one can be actually innocent of a non-capital sentence. The
Court of Appeals is currently awaiting briefing on whether to rehear that
case en banc.

       4 - FINDINGS AND RECOMMENDATION
          Case 3:20-cv-00467-JE      Document 5     Filed 07/20/20    Page 5 of 6




on June 20, 2013. Both of these decisions not only predate the

District of North Dakota’s resolution of Petitioner’s 28 U.S.C.

§ 2255 motion on            May 1, 2018, but also predate Petitioner’s

filing of his § 2255 motion on July 24, 2017 by more than a

year. In this respect, Petitioner cannot credibly assert that he

lacked     an     unobstructed      procedural      opportunity       to   present     his

claims during the course of his § 2255 motion thereby rendering

the   §    2255    remedy ineffective.         Where      Petitioner cannot          avail

himself     of    the     savings   clause    so    as    to   establish     28     U.S.C.

§ 2241 jurisdiction, the Court should dismiss the habeas corpus

Petition. See Rule 1(b) and Rule 4, Rules Governing Section 2254

Cases (permitting summary dismissal of § 2254 and other habeas

corpus cases).

                                    RECOMMENDATION

      The Court should enter a judgment dismissing the Petition

for Writ of Habeas Corpus (#1) for lack of jurisdiction. The

judgment        should     also     decline    to     issue     a     certificate          of

appealability        on    the     basis   that     Petitioner       has   not      made    a

substantial        showing    of    the    denial    of   a    constitutional        right

pursuant to 28 U.S.C. § 2253(c)(2).

///

///

          5 - FINDINGS AND RECOMMENDATION
      Case 3:20-cv-00467-JE    Document 5   Filed 07/20/20    Page 6 of 6




                              SCHEDULING ORDER

     This    Findings   and   Recommendation     will    be    referred     to   a

district    judge.   Objections,   if   any,   are   due     within   17    days.

Where no respondent has appeared in this case, the Findings and

Recommendation will go under advisement on that date.

     DATED this 20th day of July, 2020.


                                _____/s/John Jelderks________________
                                   John Jelderks
                                   United States Magistrate Judge




      6 - FINDINGS AND RECOMMENDATION
